The- Chancellor.
It is a settled rule of practice, that a bill ;defective, in its charges cannot'be amended after publication; and cause set down; and especially aftér hearing, by adding- newchárges; Such defects can only be supplied by a supplemental'bill.; (Goodwin v. Goodwin, 3 Atk. 370, Jones v. Jones, 3 Atk. 111. Vide, also, 3 Atk. 133. Cooper's Eq. Pl. 73. 333, 334. Mwland's Pr. 82.) Leave to filea- supplemental .bill in this case’ is granted;-on paying to the defendants their costs -subsequentto the rule for passing publication.(a.)

) Vide Beekman v. Waters, ante. p. 410.